IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-17-00042-CV

                IN THE MATTER OF THE MARRIAGE OF
              ANNY HELENE KYLE AND JERRY DAVID KYLE



                            From the 52nd District Court
                               Coryell County, Texas
                              Trial Court No. 13-42497


                            MEMORANDUM OPINION

       On March 16, 2017, the Clerk of this Court notified Appellant Jerry David Kyle

that we have not received the docketing statement and that this appeal would be

dismissed if the docketing statement was not filed within twenty-one days of the date of

the letter. No response has been received from Appellant. Accordingly, the appeal is

dismissed. See TEX. R. APP. P. 42.3(b), (c).




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 26, 2017
[CV06]




In re Marriage of Kyle                       Page 2